DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    1141
    862
    media_image1.png
    Greyscale

Allowable Subject Matter
	Claims 4-10 are allowable.
Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(A1/A2) as anticipated by KIMISAWA (US 2005/0029173 A1).

    PNG
    media_image2.png
    692
    365
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    616
    544
    media_image3.png
    Greyscale

KIMISAWA discloses a “bag-shaped filter member” 14, “inner frame member” 13/15-16, “mounting member” 24/25, “valve chamber” 27, and “check valve” 28.
Claim Rejections - 35 USC § 103
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of KIMISAWA (US 2005/0029173 A1) and YAMADA (US 7,628,143) and/or TOMOMATSU (US 7,546,833).
Claim 2 specifies, “the check valve comprises a flat-plate shaped valve body having elasticity” which is not clearly taught by KIMISAWA.
Claim 3 specifies, “the check valve comprises a guide member having rigidity; and the guide member comprises a guide shaft portion vertically movably inserted into a guide,” which is not clearly taught by KIMISAWA.

    PNG
    media_image4.png
    494
    720
    media_image4.png
    Greyscale

YAMADA discloses check-valve 100 and unlabeled support/guide member in a similar filtration assembly as depicted in at least Figures 1, 2,5,7,9 and 11. It would have been obvious to one of ordinary skill in the art at the time the invention was made to YAMADA into the filtration apparatus of KIMISAWA in order to, for example, reduce the vertical height of the resultant structure, or to facilitate ease of assembly, or facilitate disassembly, or otherwise, simplify manufacture.
TOMATSU discloses the use of a check valve depicted in Figures 19-21 below which is seen to correspond to the check valve of claims 2-3. It is submitted that it would have been obvious to one of ordinary skill in the art to incorporate the check valve of TOMATSU into the apparatus of KIMISAWA in order to, for example, reduce the vertical height of the resultant structure, or to facilitate ease of assembly, or facilitate disassembly, or otherwise, simplify manufacture.

    PNG
    media_image5.png
    798
    529
    media_image5.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot in view of the new grounds of rejection, which were necessitated by Applicants’ amendments.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776